         Case 1:19-cv-09291-MKV Document 16 Filed 07/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     July 8, 2020

By ECF
The Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Michel Cohen et al., No. 19 Civ. 9291 (MKV)

Dear Judge Vyskocil:

       This Office represents the United States, Plaintiff in this interpleader action to resolve
ownership over a painting by the modernist artist Jean Dubuffet. Pursuant to the Court’s Order
dated June 30, 2020 [Dkt. No. 15], I write respectfully on behalf of the parties who have
appeared in this action, the United States and Sotheby’s Financial Services, Inc., to advise the
Court about the status of the case and the proposed timing of anticipated motions.

        According to the terms of the Order entered by Judge Rakoff on January 22, 2020 [Dkt.
No. 11], alternate service of the claims in this action by publication in France on Defendant-in-
Interpleader and fugitive from law Michel Cohen was completed on February 29, 2020 [see Dkt.
No. 14]. Cohen’s time to answer the Government’s complaint as well as Defendant-in-
Interpleader Sotheby’s Financial Services, Inc.’s cross-claims have now passed. Consistent with
the Court’s Individual Practices and the Local Rules of this Court, Sotheby’s intends to seek a
Certificate of Default by July 17, 2020, and, within 14 days of obtaining the Certificate of
Default, to file a motion for default judgment against Cohen, seeking a judgment from this Court
awarding to Sotheby’s title of the painting at issue, which presently remains in the custody of the
Federal Bureau of Investigation. The Government will not contest Sotheby’s motion and will
respectfully abide by the Court’s resolution of any competing claims to title of the painting.

      Counsel for Sotheby’s Financial Services, Inc. has reviewed this letter and joins in its
submission. We thank the Court for its consideration of this matter.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                              By:    /s/ Stephen Cha-Kim
                                                     STEPHEN CHA-KIM
                                                     Assistant United States Attorney
                                                     (212) 637-2768
                                                     stephen.cha-kim@usdoj.gov
